United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 98-4017
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of South Dakota.
Harold Voice,                            *
                                         *      [PUBLISHED]
             Appellant.                  *
                                    ___________

                            Submitted: January 11, 2000
                                Filed: January 24, 2000
                                    ___________

Before RICHARD S. ARNOLD, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       A jury found Harold Voice guilty of two counts of abusive sexual contact, in
violation of 18 U.S.C. §§ 2244(a)(1) and 2246(3), and the district court1 sentenced him
to concurrent terms of 73 months imprisonment and three years supervised release. For
reversal, Voice contests the sufficiency of the evidence and the application of a two-
level enhancement under U.S. Sentencing Guidelines Manual § 2A3.4(b)(3). We
affirm.


      1
        The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
        Viewing the evidence in the light most favorable to the government, we conclude
a rational trier of fact could have found the victim’s testimony, as corroborated by her
brother, established the essential elements of the crime beyond a reasonable doubt: the
testimony shows Voice approached the victim while he was alone with her and touched
her in the vaginal and anal areas. See United States v. Crow, 148 F.3d 1048, 1050 (8th
Cir. 1998) (standard of review); United States v. Plenty Arrows, 946 F.2d 62, 67 (8th
Cir. 1991) (concerning definition of abusive sexual contact).

       As to the sentencing issue, we find no clear error in the district court’s
determination that the evidence--which included testimony of the victim’s mother and
Voice’s companion that defendant and his companion were supposed to be babysitting
the victim when the abusive contact occurred--supported a two-level enhancement to
Voice’s offense level because the victim was in his custody, care, or supervisory
control. See U.S. Sentencing Guidelines Manual § 2A3.4(b)(3) & comment. (n.3);
United States v. Merritt, 982 F.2d 305, 307 (8th Cir. 1992) (standard of review), cert.
denied, 508 U.S. 979 (1993); United States v. Chasenah, 23 F.3d 337, 339 (10th Cir.
1994) (in applying § 2A3.4(b)(3), “it makes no difference that another person shares
responsibility with the defendant for the care of the victim”);United States v. Castro-
Romero, 964 F.2d 942, 944 (9th Cir. 1992) (per curiam) (noting defendant is in
custodial position when he is trusted by victim, or is person to whom victim is
entrusted).

      Accordingly, we affirm the judgment of the district court.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                             -3-